Case 1:20-cv-10701-DPW Document 79-14 Filed 05/06/20 Page 1 of 40




               Exhibit N
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                        Page1 of
                                                              2 of
                                                                 3940




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


LISA WALTERS, SECOND
AMENDMENT FOUNDATION, and
FIREARMS POLICY COALITION,                 CIVIL ACTION FILE
INC.,
                                           No. 1:20-CV-1624-SCJ
     Plaintiffs,

v.

BRIAN KEMP,
in his official capacity as Governor of
The State of Georgia,
GARY VOWELL,
in his official capacity as Commissioner
of the Department of Public Safety and
Colonel of the Georgia State Patrol,
CHEROKEE COUNTY, GEORGIA, and
KEITH WOOD, in his official capacity
as Judge of the Probate Court of
Cherokee County,

     Defendants.


                                  ORDER
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                        Page2 of
                                                              3 of
                                                                 3940




      This matter appears before the Court on Plaintiffs’ Motion for Preliminary

Injunction (Doc. No. [2]). 1 Plaintiffs argue that the suspension of processing

Georgia Weapons License (“GWL”) applications during the pendency of the

current emergency violates their Second and Fourteenth Amendment rights.

      Plaintiffs now seek an injunction (1) prohibiting Governor Kemp and

Colonel Vowell from enforcing O.C.G.A. § 16-11-126 against Plaintiff Walters,

Plaintiffs SAF and FPC’s similarly situated members, and all similarly situated

members of the public who are not prohibited from acquiring and possessing

firearms under federal and state laws; and, or in the alternative, (2) requiring

Defendants Wood and Cherokee County, and each of their respective employees,

officers, agents, representatives, and those acting in concert or participation with

them, to accept and process GWL applications and issue licenses to eligible

applicants. Doc. No. [1], pp. 20–21, ¶¶ 59–61.




1      Plaintiffs moved for a temporary restraining order (“TRO”) or, in the alternative,
preliminary injunction. See Doc. No. [2]. However, at the April 27, 2020 hearing,
Plaintiffs’ counsel stated that because all Defendants had been served and entered an
appearance, they would be moving only for a preliminary injunction. Doc. No. [35]
(Hearing Transcript), Tr. 5:15–25.
                                         2
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                        Page3 of
                                                              4 of
                                                                 3940




      I.    BACKGROUND

            A. GWL Requirements

      Georgia law does not require a GWL to possess a firearm in one’s home,

car, or place of business. O.C.G.A. § 16-11-126(a). In addition, unlicensed

individuals may also carry in public (1) an unloaded or loaded long gun,

provided any loaded long gun is carried openly, or (2) any handgun, provided it

is enclosed in a case and unloaded. O.C.G.A. § 16-11-126(b), (c). Any person with

a valid hunting or fishing license on his or her person, who is engaged in legal

hunting, fishing, or sport shooting may carry a firearm without a GWL, provided

the person has the permission of the owner of the land on which the activities are

being conducted. O.C.G.A. § 16-11-126(f)(1). Individuals wishing to carry

firearms beyond the exceptions listed in O.C.G.A. § 16-11-126(a)–(g) must obtain

a GWL. O.C.G.A. § 16-11-126(h)(1). Failure to do so constitutes the offense of

carrying a weapon without a license. O.C.G.A. § 16-11-126(h)(2).

      State probate judges are statutorily tasked with processing and issuing

GWLs. See O.C.G.A. § 16–11–129(a)(1). The statute requires probate judges to

duly investigate each applicant before issuing a GWL to ensure they are

qualified. See O.C.G.A. § 16–11–129(b), (c). As part of this investigation, “the


                                      3
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                        Page4 of
                                                              5 of
                                                                 3940




judge of the probate court shall require the applicant to proceed to an appropriate

law enforcement agency in the county or to any vendor approved by the Georgia

Bureau of Investigation” to be fingerprinted. O.C.G.A. § 16–11–129(c). In

Cherokee County,

             The collection of the applicant’s fingerprint is done on
             a “live scan” fingerprinting machine located in the
             Probate Court’s file room by one of his employees in the
             Probate Court who is trained to perform such act. Judge
             Wood does not have a contract with any law
             enforcement agencies to collect fingerprints for GWL
             applications.

             ....

             An applicants’ photograph is likewise taken in the file
             room of the Probate Court and is performed by one of
             Judge Wood’s employees in the Probate Court who is
             trained to perform such act. In order to properly
             photograph an applicant, the employee sits
             approximately 3-4 feet from the applicant and takes the
             photograph using a USB computer camera attached to
             a desktop computer. The GWL applicant cannot wear a
             mask when his/her photograph is taken. A GWL
             applicant must then provide a signature on an
             electronic keypad using a common stylus available to
             all applicants.

Doc. No. [28], pp. 2–3.




                                      4
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                        Page5 of
                                                              6 of
                                                                 3940




              B. COVID-19 Emergency

      On March 14, 2020, Governor Kemp declared a public health state of

emergency due to the rapid spread of COVID-19. See Georgia Exec. Order

03.14.20.01   (March     14,   2020),   https://gov.georgia.gov/document/2020-

executive-order/03142001/download. The same day, Chief Justice Harold

Melton of the Supreme Court of Georgia declared a state of judicial emergency.

Doc. No. [28-6]. These declarations were “based on the continued transmission

of COVID-19 throughout the State of Georgia in an effort to protect the health,

safety, and welfare of all Georgia citizens and visitors.” Doc. No. [33], p. 2.

      Chief Justice Melton’s order stated:

              To the extent feasible, courts should remain open to
              address essential functions, and in particular courts
              should give priority to matters necessary to protect
              health, safety, and liberty of individuals. Essential
              functions are subject to interpretation; however, some
              matters that fall into the essential function category are:
              (1) where an immediate liberty or safety concern is
              present requiring the attention of the court as soon as
              the court is available; (2) criminal court search warrants,
              arrest warrants, initial appearances, and bond reviews;
              (3) domestic abuse temporary protective orders and
              restraining orders; (4) juvenile court delinquency
              detention hearings and emergency removal matters;
              and (5) mental health commitment hearings.



                                        5
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                        Page6 of
                                                              7 of
                                                                 3940




Doc. No. [26], p. 10. “To the extent court proceedings are held, they should be

done in a manner to limit the risk of exposure, such as by videoconferencing,

where possible.” Id. at 11. In March of 2020, the Judicial Qualifications

Commission (“JQC”) issued a statement noting that any judge who failed to

follow the Chief Justice’s order could be subject to JQC action. Id. at 14.

      On March 17, 2020, the Council of Probate Court Judges of Georgia (“the

Council”) issued a memorandum clarifying the effect of Chief Justice Melton’s

order on the state’s probate courts. Doc. No. [26], pp. 16–17. The memorandum

explicitly listed the issuance of GWLs as a non-essential function. Id. at 17. The

memorandum also noted that Chief Justice Melton’s order extended the deadline

for renewals of existing GWLs, meaning GWLs set to expire during the pendency

of the emergency will remain valid until the declaration of emergency is lifted.

Id.

      On or about March 14, 2020, after reviewing the COVID-19 Interim

Guidelines for Businesses and Employers issued by the Centers for Disease

Control (“CDC”), and in reliance upon his review of the above-mentioned

judicial guidance, Judge Wood determined that “he could not allow the

continued acceptance and processing of applications for GWLs while adequately


                                       6
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                        Page7 of
                                                              8 of
                                                                 3940




protecting the health and safety of his employees and visitors to the Probate

Court and in compliance with the various orders and rules.” Doc. No. [28], p. 6.

             C. Procedural History

      Plaintiffs Lisa Walters, Second Amendment Foundation (“SAF”), and

Firearms Policy Coalition, Inc. (“FPC”) brought this action on March 16, 2020.

Doc. No. [1]. Plaintiffs argue “because of Defendants’ laws, orders, and

enforcement of them, they cannot exercise” their “fundamental, constitutionally

guaranteed right to carry loaded, operable handguns on their person, outside

their homes, vehicles, and place of business, in public, for self-defense.” Id., p. 2.

Plaintiffs now seek an injunction (1) prohibiting Governor Kemp and Colonel

Vowell from enforcing O.C.G.A. § 16-11-126 against Plaintiff Walters, Plaintiffs

SAF and FPC’s similarly situated members, and all similarly situated members

of the public who are not prohibited from acquiring and possessing firearms

under federal and state laws; and, or in the alternative, (2) requiring Judge Wood

and Cherokee County, and each of their respective employees, officers, agents,

representatives, and those acting in concert or participation with them, to accept

and process GWL applications and issue licenses to eligible applicants. Doc. No.

[1], pp. 20–21, ¶¶ 59–61.


                                        7
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                        Page8 of
                                                              9 of
                                                                 3940




      Defendants Governor Kemp and Colonel Vowell (“the State Defendants”)

argue (1) Plaintiff Walters lacks standing against the State Defendants (Doc. No.

[26], pp. 9–15); (2) Plaintiffs SAF and FPC lack organizational standing against

the State Defendants (Doc. No. [26], pp. 16–21); (3) Plaintiffs’ claims are barred

by the Eleventh Amendment (Doc. No. [26], pp. 22–23); (4) to the extent Plaintiffs

seek to hold the State Defendants liable for the alleged failure of the County

Defendants, the claims are barred because the State Defendants have no control

over the judiciary (Doc. No. [26], pp. 23–25); (5) Plaintiffs are not likely to prevail

on the merits of their Second Amendment claims (Doc. No. [26], pp. 25–35); and

(6) the remaining preliminary injunction factors do not weigh in favor of

Plaintiffs (Doc. No. [26], pp. 35–37).

      Defendants Cherokee County and Judge Wood (“the County Defendants”)

argue (1) Plaintiffs cannot demonstrate a likelihood of success on the merits (Doc.

No. [28], pp. 14 –17); (2) Plaintiffs lack standing against them (Doc. Nos. [28], pp.

8–14; [29-1], pp. 5–9)); (3) Plaintiffs are not likely to suffer irreparable harm (Doc.

No. [28], pp. 18–19); (4) the balancing of the equities does not weigh in favor of

Plaintiffs (Doc. No. [28], pp. 19–20); (5) granting the injunction will harm the

public interest (Doc. No. [28], pp. 20); (6) injunctive relief is barred because


                                         8
Case
  Case
     1:20-cv-10701-DPW
        1:20-cv-01624-SCJ Document
                           Document79-14
                                    41 Filed
                                         Filed05/05/20
                                               05/06/20 Page
                                                         Page9 10
                                                               of 39
                                                                  of 40




Plaintiffs have an available state remedy (Doc. Nos. [27-1], p. 17; [29-1], pp. 17–

19).2

        II.   STANDING

        In response to the instant preliminary injunction motion, Defendants assert

that both Plaintiff Walters and the organizational Plaintiffs lack standing to bring

this action against them. Doc. Nos. [26], p. 9; [28], p. 10; [36]; [37], p. 3.

        A. Applicable Legal Standard

        “Standing ‘is the threshold question in every federal case, determining the

power of the court to entertain the suit.’” CAMP Legal Def. Fund, Inc. v. City of

Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (quoting Warth v. Seldin, 422 U.S.

490, 499 (1975)). Article III of the United States Constitution limits the courts to

hearing actual “Cases” and “Controversies.” U.S. Const. Art. III § 2; see also

Lujan v. Defs. of Wildlife, 504 U.S. 555, 559–60 (1992). Overall, the standing




2       Some of these arguments are contained in Cherokee County and Judge Wood’s
Motions to Dismiss. See Doc. Nos. [27]; [29]. However, because issues of standing are
relevant to the current motion for preliminary injunction, see CAMP Legal Def. Fund,
Inc. v. City of Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (quoting Warth v. Seldin, 422
U.S. 490, 499 (1975)) (“Standing ‘is the threshold question in every federal case,
determining the power of the court to entertain the suit.’’’), and because Cherokee
County and Judge Wood incorporated those arguments by reference into their response
to Plaintiffs’ pending motion, see Doc. No. [28], p. 10, the Court will consider them here.
                                          9
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1011
                                                               of of
                                                                  3940




requirement arising out of Article III seeks to uphold separation-of-powers

principles and “to prevent the judicial process from being used to usurp the

powers of the political branches.” Clapper v. Amnesty Int’l USA, 568 U.S. 398,

408 (2013). Standing is typically determined by analyzing the plaintiff’s situation

as of the time the complaint is filed, and subsequent events do not alter standing.

Focus on the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1275 (11th

Cir. 2003) (collecting authorities); Johnson v. Bd. of Regents of Univ. of Ga., 263

11 F.3d 1234, 1267 (11th Cir. 2001); Charles H. Wesley Educ. Found., Inc. v. Cox,

408 F.3d 1349, 1352 n.3 (11th Cir. 2005).

      To establish standing, a plaintiff must show three things:

             First, the plaintiff must have suffered an “injury in
             fact”—an invasion of a legally protected interest which
             is (a) concrete and particularized, and (b) actual or
             imminent, not conjectural or hypothetical. Second,
             there must be a causal connection between the injury
             and the conduct complained of—the injury has to be
             fairly traceable to the challenged action of the defendant,
             and not the result of the independent action of some
             third party not before the court. Third, it must be likely,
             as opposed to merely speculative, that the injury will be
             redressed by a favorable decision.




                                       10
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1112
                                                               of of
                                                                  3940




Lujan, 504 U.S. at 560–61 (internal quotations, citations, and alterations omitted).

“The party invoking federal jurisdiction bears the burden of establishing these

elements.” Id. at 561.

      Organizations, like individuals, can also establish standing to sue. See

Arcia v. Fla Sec’y of State, 772 F.3d 1335, 1341–42 (11th Cir. 2014) (describing two

different theories under which an organization can demonstrate standing—

associational and diversion-of-resources). To establish associational standing, an

organization must prove that is members “would otherwise have standing to sue

in their own right.” Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc.,

528 U.S. 167, 181 (2000). Under the diversion-of-resources theory, an organization

has standing to sue “when a defendant’s illegal acts impair the organization’s

ability to engage in its own projects by forcing the organization to divert

resources in response.” Arcia, 772 F.3d at 1341.

      B. Plaintiff Walters

      Defendants assert that Plaintiff Walters cannot demonstrate standing for

two reasons. First, they argue that she cannot show an injury in fact because any

alleged fear of arrest or prosecution under O.C.G.A. § 16-11-126 is “speculative

and not reasonable in light of state law prohibiting law enforcement officers from


                                       11
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1213
                                                               of of
                                                                  3940




detaining [her] to inquire about her permit.” Doc. No. [26], p. 12; see also Doc.

No. [37], p. 8; O.C.G.A. § 16-11-137(b) (“A person carrying a weapon shall not be

subject to detention for the sole purpose of investigating whether such person

has a [GWL].”).3 Second, they argue that she cannot show a causal connection

between her alleged injuries and their conduct.4

         The State Defendants contend that Plaintiff Walters’ alleged injury is not

“fairly traceable” to their conduct as opposed to the action of a third party. Doc.

No. [26], p. 14. More specifically, the State Defendants characterize the relief

Plaintiff Walters seeks against them in the instant motion (i.e., temporarily

enjoining the enforcement of O.C.G.A. § 16-11-126 during the pendency of this

state of emergency) as flowing from Judge Wood’s decision to temporarily

suspend processing GWL applications—not from any action taken by them. Id. at

p. 15.




3      The Court is sensitive to Plaintiffs’ argument that this position essentially
suggests that Plaintiffs “should just go and violate [O.C.G.A. § 16-11-126], commit a
crime, because [the police] won’t catch you.” Doc. No. [35], Tr. 11:17–22. The Court does
not read this argument to make such a suggestion, but it clarifies that under no
circumstances is the Court suggesting that individuals should violate O.C.G.A. § 16-11-
126 by carrying loaded handguns in public without a GWL.
4       Judge Wood, however, does not appear to contest Plaintiffs’ standing on this
basis. See Doc. No. [35], Tr. 51:5–13.
                                         12
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1314
                                                               of of
                                                                  3940




      In the Complaint, Plaintiff Walters alleges that Governor Kemp is the chief

executive officer of the State of Georgia and conservator of the peace throughout

the state, thereby making him obligated to ensure that the laws of Georgia are

faithfully executed. Doc. No. [1], ¶ 7. She further alleges that Colonel Vowell, as

Chief Executive of the Department of Public Safety and Colonel of the Georgia

State Patrol, is charged with overseeing, implementing, and otherwise executing

the State of Georgia’s regulatory scheme, laws, and enforcement policies,

practices, and customs, including but not limited to O.C.G.A. § 16-11-126. Id. ¶ 8.

Additionally, at the April 27, 2020 hearing on the instant motion, counsel for

Plaintiff Walters appeared to argue that these allegations serve as a sufficient

basis for proving a causal connection between her injury and their conduct. Doc.

No. [35], Tr. 12:13–19.

      These allegations standing alone, however, are inadequate to establish

traceability. See Jacobson v. Florida Secretary of State, ___ F.3d ___, 2020 WL

2049076, at *10 (11th Cir. Apr. 29, 2020). In Jacobson, the Eleventh Circuit held

that the plaintiff-voters lacked standing to sue the Secretary of State over a law

that governs the order in which candidates appear on the ballot in Florida’s

general elections. Id. Notably, the Jacobson court found that the Secretary’s


                                      13
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1415
                                                               of of
                                                                  3940




“general election authority” and responsibility for the administration of various

election statutes was insufficient to establish causation. Id. Rather, the Jacobson

court emphasized that the Supervisors—county election officials independent of

the Secretary—are responsible for placing the candidates on the ballot in

accordance with Florida law. Id. Thus, the Jacobson court found that “[b]ecause

the Supervisors are independent officials not subject to the Secretary’s control,

their actions to implement the ballot statute may not be imputed to the Secretary

for purposes of establishing traceability.” Id.; see also id. (“In the absence of any

evidence that the Secretary controls ballot order, the voters and organizations

likewise cannot rely on the Secretary’s general election authority to establish

traceability.”).

       Similarly, aside from the State Defendants’ general enforcement authority,

Plaintiff Walters fails to point to any specific conduct or wrongdoing by the State

Defendants such that her alleged injuries can fairly be traced back to them. Her

grievances in the instant motion appear to be directed at Judge Wood’s

independent decision to currently suspend the processing of GWL applications

during the pendency of this state of emergency—a decision in which there is no

evidence that the State Defendants played any role in. Moreover, Plaintiff Walters


                                       14
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1516
                                                               of of
                                                                  3940




fails to explain what exactly the State Defendants “did wrong” and how exactly

they can “trace their injuries to [their] ‘conduct.’” Lewis v. Governor of Alabama,

944 F.3d 1287, 1296 (11th Cir. 2019) (en banc). Accordingly, the Court finds that

Plaintiff Walters has failed to demonstrate standing to pursue her claims against

the State Defendants.

      Cherokee County also contends that Plaintiff Walters’ alleged injury is not

traceable back to it. Doc. No. [28], p. 10. Rather, it maintains that the decision to

suspend the processing of GWL applications was made by Judge Wood alone.

Id. More specifically, Cherokee County states that Georgia counties lack the

authority to accept or issue GWLs, as that power is granted exclusively to the

probate judges of each county pursuant to O.C.G.A. § 16-11-129(a)(1). Id. at p. 12.

As probate judges are considered “county officers” whose offices are created by

Article IX, Sec. I, Para. III of the Georgia Constitution, they are not employees of

the county and thus not subject to the county’s authority regarding the manner

in which they perform their duties. Id. (citing Griffies v. Coweta Cty., 272 Ga. 506,

507, 530 S.E.2d 718, 719–20 (2000)). Consequently, Cherokee County states that it

cannot direct Judge Wood on the manner in which he performs his statutorily




                                       15
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1617
                                                               of of
                                                                  3940




authorized duties—including the issuance or suspension of processing GWL

applications. Id. at p. 13.

      At the April 27, 2020 hearing on the instant motion, counsel for Plaintiff

Walters stated that Cherokee County was named as a party to this lawsuit in

order to “cover [their] bases.” See Doc. No. [35], Tr. 16:19–25. Counsel further

acknowledged that they could “adjust the defendants accordingly” upon

figuring out who is responsible for the alleged injury and that, for purposes of

the instant motion, the Court could “put that to the side right now.” Id.

Considering these statements alongside Cherokee County’s persuasive argument

that it lacks authority to accept or issue GWLS, the Court finds that Plaintiff

Walters has failed to demonstrate standing to pursue her claims against

Cherokee County.

      Plaintiffs have, however, sufficiently traced their alleged injury to Judge

Wood—a conclusion Judge Wood does not contest. See Doc. No. [28], p. 11 (“The

decision to suspend acceptance and processing of GWL applications was Judge

Wood’s decision, and Judge Wood’s decision alone.”). Thus, the Court will

assume, for purposes of this Order, that Plaintiff Walters has standing against

Judge Wood.


                                     16
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1718
                                                               of of
                                                                  3940




      C. Organizational Plaintiffs

      Defendants assert that the organizational Plaintiffs (FPC and SAF) cannot

demonstrate standing under either the associational theory or diversion-of-

resources theory.

            1. Associational Standing

      To establish associational standing, an organization must first prove that

its members “would otherwise have standing to sue in their own right.” Friends

of the Earth, Inc., 528 U.S. at 181. Here, both FPC and SAF contend they have

standing based on injuries suffered by Plaintiff Walters and other similarly

situated members. As discussed supra, however, Plaintiff Walters does not have

standing to sue in her own right because she has failed to show a causal

connection between her alleged injuries and the State Defendants’ or Cherokee

County’s conduct. Accordingly, both FPC and SAF cannot establish standing

against those Defendants based on the associational theory. Because the Court is

assuming Plaintiff Walters has standing against Judge Wood, however, FPC and

SAF would also have associational standing against Judge Wood.




                                     17
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1819
                                                               of of
                                                                  3940




             2. Diversion of Resources

      Under the diversion-of-resources theory, an organization has standing to

sue “when a defendant’s illegal acts impair the organization’s ability to engage

in its own projects by forcing the organization to divert resources in response.”

Arcia, 772 F.3d at 1341. Here, the organizational Plaintiffs rely upon declarations

from Brandon Combs, President of FPC, and Alan Gottlieb, Executive Vice

President of SAF, to demonstrate standing under a diversion-of-resources theory.

See Doc. Nos. [2-2]; [2-4]. The declarations contain identical allegations that their

respective organization “has and continues to expend and divert resources, and

has been and continues to be adversely and directly harmed, because of

Defendants’ laws and orders, and their enforcement policies, orders, practices,

customers, and actions challenged herein.”5 Doc. Nos. [2-2], ¶ 20; [2-4], ¶ 11.

      These allegations alone, however, are insufficient to support a diversion-

of-resources theory of standing. Aside from their conclusory allegations that they




5      Moreover, at the April 27, 2020 hearing on the instant motion, counsel for the
organizational Plaintiffs argued that both RAF and FPC have spent significant time
researching and talking to their members about how to comply with Georgia law given
the current suspension of processing GWL applications. See Doc. No. [35], Tr. 19:4–16.
Counsel nevertheless stated that for purposes of the instant motion, associational
standing alone is sufficient. Id. at 19:17–20.
                                        18
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            1920
                                                               of of
                                                                  3940




have diverted resources as a result of Defendants’ conduct, both FPC and SAF

fail to explain how their day-to-day operations have been impacted or whether

the areas where resources have allegedly diverted to were not in fact already part

of their normal operations. See, e.g., Fla. State Conference of NAACP v. Browning,

522 F.3d 1153, 1166 (11th Cir. 2008) (finding that the organizational plaintiffs had

standing because they would “divert personnel and time” from other activities

as a result of the defendant’s conduct). Based on the proffered declarations, the

Court does not know what activities, if any, might be impaired by the

organizations’ decision to “expend and divert resources” as a result of

Defendants’ conduct. See Jacobson, 2020 WL 2049076, at *9 (stating that the

organizational plaintiffs failed to explain what activities they would divert

resources away from in order to spend additional resources on combatting ballot

position bias). Accordingly, both FPC and SAF have failed to establish standing

premised on the diversion-on-resources theory.




                                       19
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2021
                                                               of of
                                                                  3940




       III.   SOVERIGN IMMUNITY

              A. State Defendants

       In their response brief, the State Defendants assert that Plaintiffs’ claims

against them are barred by the Eleventh Amendment of the United States

Constitution. Doc. No. [26], p. 22.

       Because Plaintiffs lack standing to sue the State Defendants, this Court has

no occasion to consider the Eleventh Amendment/Ex Parte Young arguments

raised by the State Defendants. See Jacobson, 2020 WL 2049076, at *11–12 (finding

no occasion to consider whether a state officer was a proper defendant under Ex

Parte Young after an earlier conclusion that plaintiffs lacked standing to sue the

state officer).

              B. Judge Wood and Cherokee County

       In their briefing and arguments at the April 27, 2020 hearing, Judge Wood

and Cherokee County assert various immunity defenses based on their pending

Motions to Dismiss (Doc. Nos. [27]; [29]). These Defendants also request that this

Court rule on those motions before ruling on the instant motion. Due to the

expedited nature of injunctive relief process, there has not been sufficient time

for Plaintiffs to adequately respond to the pending Motions to Dismiss.


                                       20
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2122
                                                               of of
                                                                  3940




Accordingly, the Court will defer ruling on the County Defendants’ immunity

defenses until Plaintiffs have responded to their Motions to Dismiss.

      IV.   PRELIMINARY INJUNCTION

      While the Court has held that Plaintiffs lack standing against the State

Defendants and Cherokee County, it is assuming for purposes of this Order that

they do have standing against Judge Wood. Plaintiffs have requested a

preliminary injunction requiring Judge Wood to resume accepting and

processing GWL applications. See Doc. Nos. [35], 32:5–11; [1], p. 21, ¶ 61. Thus,

the Court will address the four preliminary injunction factors as they apply to

Plaintiffs’ Second and Fourteenth Amendment claims.

      The Court considers four factors when deciding whether to issue a TRO or

preliminary injunction pursuant to Federal Rule of Civil Procedure 65: (1)

whether there is a substantial likelihood of success on the merits; (2) whether the

TRO or preliminary injunction is necessary to prevent irreparable injury; (3)

whether the threatened injury outweighs the harm that the TRO or preliminary

injunction would cause to the non-movant; and (4) whether the TRO or

preliminary injunction would be adverse to the public interest. Parker v. State Bd.

of Pardons and Paroles, 275 F.3d 1032, 1034–35 (11th Cir. 2001). Injunctive relief


                                      21
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2223
                                                               of of
                                                                  3940




is an extraordinary and drastic remedy and should not be granted unless the

movant clearly establishes the burden of persuasion as to each of these four

factors. Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

             A. Likelihood of Success on the Merits

      For the following reasons, the Court finds that Plaintiffs have failed to

show that they have an ultimate likelihood of success on the merits of their

Second and Fourteenth Amendment claims.

                   1. Second Amendment Claim

      Plaintiffs argue that “law-abiding member[s] of [the] community . . . have

a fundamental, constitutionally guaranteed right to carry loaded, operable

handguns on their person, in public, and outside the limited confines of their

homes, cars, and workplaces for self-defense.” Doc. No. [2-1], p. 1. They argue

that “Defendants’ laws, orders, and enforcement of them” have precluded them

from exercising that fundamental right. Id. The Court finds that Plaintiffs cannot

establish any such fundamental right.

      In District of Columbia v. Heller, 554 U.S. 570 (2008), the Supreme Court

held for the first time that the Second Amendment creates an individual right to




                                       22
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2324
                                                               of of
                                                                  3940




keep and bear arms. 6 Heller clearly holds that laws banning “handgun

possession in the home” are unconstitutional. See id. at 635 (“In sum, we hold

that the District’s ban on handgun possession in the home violates the Second

Amendment, as does its prohibition against rendering any lawful firearm in the

home operable for the purpose of immediate self-defense.”). As the Eleventh

Circuit has noted, the Heller Court “went to great lengths to emphasize the

special place that the home—an individual’s private property—occupies in our

society.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1259 (11th Cir. 2012)

(citing Heller, 554 U.S. at 628–29). However, Heller did not define the extent to

which the Second Amendment may protect individuals seeking to carry firearms

outside the home and in public.

      As this Court noted in its recent order in Carter et al v. Kemp et al, No.

1:20-cv-1517-SCJ (N.D. Ga. Mar. 20, 2020), ECF No. 35, “[l]ike most rights, the

right secured by the Second Amendment is not unlimited.” United States v.

Rozier, 598 F.3d 768, 770 (11th Cir. 2010) (quoting Heller, 554 U.S. at 626). “It is




6     McDonald v. City of Chicago, Ill., 561 U.S. 742 (2010) later incorporated the
Second Amendment against the states via the due process clause of the Fourteenth
Amendment.
                                       23
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2425
                                                               of of
                                                                  3940




not a right to keep and carry any weapon whatsoever in any manner whatsoever

and for whatever purpose.” Heller, 554 U.S. at 571. In fact, the Heller Court was

careful to explain that

             nothing in our opinion should be taken to cast doubt on
             longstanding prohibitions on the possession of firearms
             by felons and the mentally ill, or laws forbidding the
             carrying of firearms in sensitive places such as schools
             and government buildings, or laws imposing
             conditions and qualifications on the commercial sale of
             arms.

554 U.S. at 626–27. The Court identified this as a “non-exhaustive” list of

“presumptively lawful regulatory measures.” Id. at 627 n.26. Thus, in at least

some circumstances, the state may constitutionally restrict an individual’s ability

to bear arms outside the home.

      Like most circuits, the Eleventh Circuit has derived from Heller a “two-

step inquiry” to address Second Amendment claims: “first, we ask if the

restricted activity is protected by the Second Amendment in the first place; and

then, if necessary, we would apply the appropriate level of scrutiny.”

GeorgiaCarry.Org v. Georgia, 687 F.3d 1244, 1261 n.34 (11th Cir. 2012). Thus, the

Court must first decide whether Plaintiffs have a likelihood of success on the




                                      24
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2526
                                                               of of
                                                                  3940




merits of their claim that the Second Amendment encompasses a fundamental

right to carry loaded handguns in public.

      Plaintiffs have not pointed to any binding case law which established the

existence of such a right.7 For example, they quote Caetano v. Massachusetts, ___

U.S. ___, 136 S. Ct. 1027 (2016) (Alito, J., concurring), arguing:

             “If the fundamental right of self-defense does not
             protect” Plaintiff Walters and others like her, who wish
             to carry a handgun in public defense of themselves and
             their families during these times of societal challenge
             and unrest, “then the safety of all Americans is left to
             the mercy of state authorities who may be more
             concerned about disarming the people than about
             keeping them safe.”

Doc. No. [2-1], p. 2 (quoting 136 S. Ct. at 1033). However, Caetano addressed

whether a stun gun was the kind of weapon protected by the Second

Amendment—it makes no mention of loaded handguns, or a right to carry them

in public. Id. at 1027 (examining “whether a stun gun is the type of weapon

contemplated by Congress in 1789 as being protected by the Second

Amendment”).




7      Plaintiffs cite to Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012) to support their
contention that the Second Amendment encompasses a right to carry handguns in
public. Even if that case did acknowledge such a right, it is not binding on this Court.
                                         25
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2627
                                                               of of
                                                                  3940




      Plaintiffs also attempt to cite Heller and McDonald to support their

argument. For example, they argue that the Supreme Court has “recognized the

handgun as ‘the quintessential self-defense weapon’ in America, and that

‘citizens must be permitted to use handguns for the core lawful purpose of self-

defense.’” (citing Heller, 554 U.S. at 629; McDonald, 561 U.S. at 767–68). However,

the cited paragraph of Heller goes on to say:

            There are many reasons that a citizen may prefer a
            handgun for home defense: It is easier to store in a
            location that is readily accessible in an emergency; it
            cannot easily be redirected or wrestled away by an
            attacker; it is easier to use for those without the upper-
            body strength to lift and aim a long gun; it can be
            pointed at a burglar with one hand while the other hand
            dials the police. Whatever the reason, handguns are the
            most popular weapon chosen by Americans for self-
            defense in the home, and a complete prohibition of their
            use is invalid.

554 U.S. at 629 (emphasis added). The cited portion of McDonald reaffirms that

“’the need for defense of self, family, and property is most acute’ in the home,”

and thus the Second Amendment applies “to handguns because they are ‘the




                                      26
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2728
                                                               of of
                                                                  3940




most preferred firearm in the nation to keep and use for protection of one’s home

and family.’” 561 U.S. at 767 (emphasis added).8

       The Eleventh Circuit precedent cited by Plaintiffs is similarly unavailing.

The Eleventh Circuit has consistently recognized that “[a]t its ‘core,’ . . . the

Second Amendment protects the ‘right of law-abiding, responsible citizens to use

arms in defense of hearth and home.’” United States v. Focia, 869 F.3d 1269, 1285

(11th Cir. 2017) (quoting Heller, 554 U.S. at 634-35); see also GeorgiaCarry.Org,

Inc. v. U.S. Army Corps of Engineers, 788 F.3d 1318, 1323 (11th Cir. 2015) (“In

Heller, the Court held for the first time that the Second Amendment ‘codified a

pre-existing individual right to keep and bear arms,’ for the ‘ core lawful purpose




8      Plaintiffs’ quotations conveniently omit language tying the core of the
fundamental right of self-defense to protection of the home and family throughout their
brief. For example, Plaintiffs state: “’Whatever the reason, handguns are the most
popular weapon chosen by Americans for self-defense [], and a complete prohibition of
their use is invalid.’” Doc. No. [2-1], pp. 13–14 (citing Heller, 554 U.S. at 629). The
omitted part of that sentence is “in the home.” 554 U.S. at 629. Similarly, Plaintiffs argue
Heller and McDonald establish “that citizens must be permitted ‘to use [handguns] for
the core lawful purpose of self-defense.’” Doc. No. [2-1], p. 12 (citing McDonald, 561 U.S.
at 767–68 (quoting Heller, 554 U.S. at 630)). But that holding in Heller clearly applied to
“the District’s requirement (as applied to respondent’s handgun) that firearms in the
home be rendered and kept inoperable at all times,” which the Court held “makes it
impossible for citizens to use them for the core lawful purpose of self-defense and is
hence unconstitutional.” Heller, 554 U.S. at 630.
                                           27
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2829
                                                               of of
                                                                  3940




of self-defense,’ at least in the home.”) (emphasis added) (internal citations

omitted).

      Plaintiffs argue that “[c]ategorical bans like the one at issue here—which

deny Plaintiffs the right to carry in their person loaded, operable handguns for

self-defense outside their homes—are absolutely unconstitutional.” Doc. No. [2-

1], p. 11. But Georgia’s licensing requirement can hardly be characterized as a

“categorical ban”—under normal circumstances, it operates to ensure qualified

individuals can carry weapons in public, as the process involves no discretion.

See O.C.G.A. § 16–11–129(a)(1) (“The judge of the probate court of each county

shall, on application under oath, on payment of a fee of $30.00, and on

investigation of the applicant pursuant to subsections (b) and (d) of this Code

section, issue a weapons carry license or renewal license . . . .”). And even during

the limited pendency of the public health emergency, Plaintiffs retain other

options for carrying firearms in public.9



9      The Court also notes that it remains unclear whether the public places Plaintiff
Walters wishes to carry a weapon to allow firearms on the premises. As the Eleventh
Circuit has held, “[a]n individual’s right to bear arms as enshrined in the Second
Amendment, whatever its full scope, certainly must be limited by the equally
fundamental right of a private property owner to exercise exclusive dominion and
control over its land.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1265 (11th Cir.

                                         28
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            2930
                                                               of of
                                                                  3940




      As this Court noted in Carter, under state law, Plaintiff Walters is free to

carry her loaded firearm without a license at her home, in her car, and at her place

of business. Plaintiff Walters may also possess a loaded long gun without a

license if carried openly and fully exposed. Likewise, Plaintiff Walters’ right to

carry a handgun outside of her home, car, or business is only curtailed to the

extent that the handgun must be in a case and unloaded. Because all these options

remain available to Plaintiff Walters, the inability to obtain a GWL during the

limited pendency of the state of emergency “does not gut the plaintiff’s general

right to keep and bear arms in self-defense.” GeorgiaCarry.Org, Inc. v. U.S. Army

Corps of Eng’rs, 788 F.3d 1318, 1326 (11th Cir. 2015).

      Certainly, Heller makes clear that “banning from the home the most

preferred firearm in the nation to ‘keep’ and use for protection of one’s home and

family” would fail “[u]nder any of the standards of scrutiny that we have applied

to enumerated constitutional rights . . . .” 554 U.S. at 628–29. The challenged

restriction here is not nearly so burdensome. Because Plaintiffs cannot establish



2012); see also O.C.G.A. § 16-11-126(d) “[P]rivate property owners or persons in legal
control of private property through a lease, rental agreement, licensing agreement,
contract, or any other agreement to control access to such private property shall have
the right to exclude or eject a person who is in possession of a weapon or long gun on
their private property . . . .”).
                                        29
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3031
                                                               of of
                                                                  3940




a Second Amendment right to carry loaded handguns in public, the Court need

not decide what level of scrutiny would apply.

                   2. Fourteenth Amendment Claim

      Plaintiffs’ Complaint does not clearly state whether they are bringing a

substantive or procedural due process claim. Plaintiffs argue that, by preventing

them “from exercising their right to bear loaded, operable handguns for self-

defense outside the home and in public generally,” Defendants have violated

“fundamental rights guaranteed by the Second and Fourteenth Amendments.”

Doc. No. [2-1], p. 7. Because Plaintiffs’ Fourteenth Amendment count implicates

the core of the Second Amendment constitutional right, the Court will construe

it as a substantive due process claim. See Palko v. Connecticut, 302 U.S. 319, 325

(1937) (noting the substantive component of the clause protects those rights that

are “fundamental,” that is, rights that are “implicit in the concept of ordered

liberty”).

      The Supreme Court has recognized only a limited number of substantive

due process rights. See Washington v. Glucksberg, 521 U.S. 702, 720 (1997)

(noting that “in addition to the specific freedoms protected by the Bill of Rights,

the ‘liberty’ specially protected by the Due Process Clause includes the rights to


                                      30
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3132
                                                               of of
                                                                  3940




marry; to have children; to direct the education and upbringing of one’s children;

to marital privacy; to use contraception; to bodily integrity; and to abortion”).

The Court has instructed that, where the claimed substantive due process right

“is covered by a specific constitutional provision, such as the Fourth or Eighth

Amendment, the claim must be analyzed under the standard appropriate to that

specific provision, not under the rubric of substantive due process.” United States

v. Lanier, 520 U.S. 259, 272, n.7 (1997) (citing Graham v. Connor, 490 U.S. 386, 395

(1989)).

      Thus, Plaintiffs cannot claim any broader protection of the right to bear

arms by the Fourteenth Amendment than is afforded by the Second Amendment

itself. Because Plaintiffs do not have a likelihood of success on the merits of their

Second Amendment claim, they lack a likelihood of success on the merits of their

Fourteenth Amendment claim as well.

             B. Irreparable Injury

      “[A] showing of irreparable injury is the sine qua non of injunctive relief.”

Siegel, 234 F.3d at 1176. Plaintiffs argue that “[t]he deprivation of constitutionally

protected individual liberty, even temporarily, constitutes irreparable injury.”

Doc. No. [2-1], p. 14. While this is certainly true of some constitutional rights, this


                                        31
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3233
                                                               of of
                                                                  3940




Court can find no binding authority which establishes the Second Amendment

triggers per se irreparable harm.

      A violation of the First Amendment satisfies the irreparable harm

requirement without any further showing. See, e.g., Elrod v. Burns, 427 U.S. 347,

373 (1976) (“The loss of First Amendment freedoms, for even minimal periods of

time, unquestionably constitutes irreparable injury.”); Cate v. Oldham, 707 F.2d

1176, 1188 (11th Cir. 1983) (“It is well settled that the loss of First Amendment

freedoms for even minimal periods of time constitutes irreparable injury

justifying the grant of a preliminary injunction.”). However, this is not true of all

constitutional rights. Siegel, 234 F.3d at 1177–78 (“Plaintiffs also contend that a

violation of constitutional rights always constitutes irreparable harm. Our case

law has not gone that far, however.”). Even if Plaintiffs were likely to succeed on

their Second Amendment claim, neither the Eleventh Circuit nor the Supreme

Court has held that the Second Amendment’s protections are of the sort that,

when violated, trigger a presumption of irreparable harm.

      The Court finds that Plaintiffs will not be irreparably harmed for two

reasons. First, as discussed supra, Plaintiffs retain lawful options for possessing

weapons at home, in their cars, and even publicly without a GWL. Second, the


                                       32
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3334
                                                               of of
                                                                  3940




judicial state of emergency is temporary, and is currently set to expire on May

13.10 There is nothing in the record to suggest that the probate judges will not

resume processing GWL applications when the state of emergency is lifted, and

it becomes safe to do so.

      Additionally, Plaintiffs have not shown that there is no other available

remedy at law—a prerequisite to establishing irreparable injury. Alabama v. U.S.

Army Corps of Engineers, 424 F.3d 1117, 1127 (11th Cir. 2005). Because an

injunction is an extraordinary remedy, “it is available not simply when the legal

right asserted has been infringed, but only when the legal right has been

infringed by an injury for which there is no adequate legal remedy and which

will result in irreparable injury if the injunction does not issue.” Id.

      Notably, O.C.G.A. §16-11-129(j) provides, in part, that

             When an applicant is otherwise denied a license,
             temporary renewal license, or renewal license and
             contends that he or she is qualified to be issued a license,
             temporary renewal license, or renewal license, the




10     Though, the Court notes that Chief Justice Melton recently announced his
intention to extend that expiration. See Bill Rankin, Georgia Statewide Judicial
Emergency to be Extended to June 12, ATL. J. CONST., May 4, 2020,
https://www.ajc.com/news/local/georgia-statewide-judicial-emergency-extended-
june/xLWjtzJRu5h1adSoJgrISJ/.
                                        33
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3435
                                                               of of
                                                                  3940




             applicant may bring an action in mandamus or other
             legal proceeding in order to obtain such license.

Id. The County Defendants argued at the April 27 hearing that the proper legal

avenue in this case is an action for a writ of mandamus in state court. Doc. No.

[35], Tr. 55:8–14; see also O.C.G.A. § 9-6-20 (“[W]henever from any cause, a defect

of legal justice would ensue from a failure to perform or from improper

performance [of an official duty], the writ of mandamus may issue to compel a

due performance . . . .)”. Plaintiffs responded that filing for a state writ of

mandamus would be “futile” because “the judicial conference has basically

endorsed” the suspension of GWL processing. Id., Tr. 13:25–14:03.

      The Court disagrees with Plaintiffs. As the Court noted in oral argument,

while that is the position of the Council of Probate Court Judges of Georgia, the

state Superior Courts, where a mandamus action would be filed, have made no

such endorsement. See Brown v. Johnson, 251 Ga. 436, 436, 306 S.E.2d 655, 656

(1983) (Generally, the superior courts of this state have the power, in proper cases,

to issue process in the nature of mandamus, prohibition, specific performance,

quo warranto, and injunction . . . .”).




                                          34
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3536
                                                               of of
                                                                  3940




       Because Plaintiffs have not sought a writ of mandamus at the state court

level and been denied one, they cannot argue seeking the remedy explicitly

provided for in the licensing statute would be a futile exercise.11

              C. Balancing of the Harms

       Plaintiffs’ Motion does not address in detail the second two preliminary

injunction factors. Instead, they argue, “a much stronger showing on one or more

of the necessary factors lessens the amount of proof required for the remaining

factors.” Doc. No. [2-1], pp. 6–7 (quoting Georgia Gazette Pub. Co. v. U.S. Dept.

of Defense, 562 F.Supp. 1004, 1008 (S.D. Ga. 1983)). However, because the Court

finds Plaintiffs have not shown a likelihood of success on the merits of their

Second and Fourteenth Amendment claims, it will address the other factors.

       Plaintiffs are asking this Court to enter an order (1) prohibiting

enforcement of a duly enacted criminal statute,12 and (2) forcing a county probate




11      Importantly, a state court would not be constrained by the Eleventh Amendment
or Pennhurst in ordering relief against Judge Wood. “The [Eleventh]Amendment thus
is a specific constitutional bar against hearing . . . claims that otherwise would be within
the jurisdiction of the federal courts.” 465 U.S. at 120 (emphasis added).
12    During oral argument, Plaintiffs’ counsel argued that the Governor does have
the power to suspend enforcement of provisions of the criminal code. He pointed to
Governor Kemp’s suspension of Georgia’s anti-masking statute as evidence that the
same could be done for the GWL requirement. Doc. No. [35], Tr. 15:1–6.
                                           35
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3637
                                                               of of
                                                                  3940




judge to issue licenses pursuant to state law. Standing and immunity infirmities

aside, this is drastic relief, and Plaintiffs have not cited to any cases where a Court

has issued such an order.

      Clearly the state and county have a considerable public health interest in

curtailing normal activities to stop the exponential spread of a deadly virus.

Defendants cite to Jacobson v. Massachusetts, 197 U.S. 11 (1905) to justify the

challenged action in this case. See Doc. Nos. [26], pp. 26–28; [28], pp. 19–20.

Plaintiffs argue that Jacobson is not controlling. Doc. No. [35], Tr. 26:10–22. The

Court agrees that the Eleventh Circuit’s two-step test, derived from the Heller

and McDonald cases, controls the analysis of Plaintiffs’ constitutional claims. See

discussion supra. It also agrees with the State Defendants, however, that Jacobson

is instructive as a kind of “overlay”—an extra layer of analysis which applies

during public health crises. See Doc. No. [35], Tr. 46:6–11. Thus, it is relevant in

analyzing whether the threatened injury outweighs the harm that the

preliminary injunction would cause to Defendants.

      Jacobson instructs that, while states may exercise their inherent authority

to protect the public health in an emergency, the state action (1) must bear a

substantial relation to the public health objective, and (2) must not constitute a


                                        36
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3738
                                                               of of
                                                                  3940




“plain, palpable” invasion of a fundamental right. 197 U.S. at 30. The Court finds

the challenged action does bear a substantial relation to the protection of the

public health—Judge Wood suspended GWL applications because his staff

cannot process them without running afoul of social distancing guidelines. In

Cherokee County,

             The Probate Court facilities are relatively small and
             there is limited space available for employees and
             visitors, such as applicants for GWL’s and individuals
             appearing in Probate Court for other purposes. The
             limited space available in the Probate Court does not
             allow for the state-mandated social distancing rules to
             be followed. Further, the Probate Court lacks funds or
             resources to construct screens or other physical barriers
             that would serve to reduce the risk of spreading the
             coronavirus. Personal protective equipment such as
             masks and gloves, etc. are only available in limited
             supply for Probate Court employees.

Doc. No. [28], p. 4 (internal citations omitted).

      Plaintiffs argue that it is Defendants’ burden—specifically, Judge

Wood’s—to show that there is not a less-restrictive response, meaning, a way to

process the applications and still enforce social distancing. This would be true if

the Court were applying strict scrutiny. But, as Jacobson notes, where the

challenged action was made in response to a public health crisis, “[t]he mode or

manner in which those results are to be accomplished is within the discretion of

                                        37
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3839
                                                               of of
                                                                  3940




the state,” so long as there is no plain, palpable invasion of a constitutional right.

197 U.S. at 25. Because Plaintiffs have failed to show a likelihood of success on

the merits of their Second Amendment claim, there is no “plain, palpable”

invasion of any fundamental right.

             D. Public Interest

      Plaintiffs argue that, because police are prohibited from detaining someone

solely to determine whether they have a GWL, the state’s interest in enforcing

O.C.G.A. § 16-11-126 is “almost zero.” Doc. No. [35], Tr. 21:1–8 (“Because the only

people this law would stop from getting a permit are the same people committing

those other offenses anyway, right?”). But of course, the public has an interest in

ensuring unqualified individuals do not have loaded handguns in public,

whether or not they actually commit some other criminal offense. See Hertz v.

Bennett, 294 Ga. 62, 67, 751 S.E.2d 90, 94 (2013) (“The goal [of the licensing

requirement] is to protect the safety of individuals who are in public places,

which has been identified as a substantial government interest.”). Even if

Plaintiffs were correct, they have not addressed the interest the citizens of

Cherokee County and employees of the probate court have in seeing social

distancing enforced. See Jacobson, 197 U.S. at 27 (“Upon the principle of self-


                                        38
Case
 Case1:20-cv-10701-DPW
       1:20-cv-01624-SCJ Document
                          Document79-14
                                   41 Filed
                                         Filed
                                             05/05/20
                                               05/06/20Page
                                                         Page
                                                            3940
                                                               of of
                                                                  3940




defense, of paramount necessity, a community has the right to protect itself

against an epidemic of disease which threatens the safety of its members.”).

      V.    CONCLUSION

      For the forgoing reasons, the Court concludes that Plaintiffs lack standing

to seek the requested relief against the State Defendants and Cherokee County

and have not shown that they are entitled to a preliminary injunction against

Judge Wood. Plaintiffs’ Motion for Preliminary Injunction (Doc. No. [2]) is

therefore DENIED.

            IT IS SO ORDERED this 5th day of May, 2020.



                                     s/Steve C. Jones
                                     HONORABLE STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE




                                     39
